Citation Nr: 9904497	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic 
cognitive disorder (PTCD), currently rated 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran filed a Notice of Disagreement (NOD) to an August 
1998 rating decision which increased the evaluation of the 
veteran's PTCD disability to 30 percent.  The veteran 
contends therein that he meets the schedular criteria for a 
50 percent rating under the relevant code, that the RO failed 
to consider a letter from his first wife and that the RO 
failed to address the pineal cyst shown in the MRI report.  
In his Form 9 the veteran added the allegation of the failure 
of the RO to consider a letter of a longtime friend of his.  
The Board notes that although there is a letter in the record 
from his present wife, there is none from his first wife or 
the longtime friend.

The United States Court of Veterans Appeals (Court) has held 
that there is a duty to assist in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991 and Supp. 1998), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps, 9 Vet. App. at 344, (wherein the Court found there was 
a duty to further assist in the development of the evidence 
only when the veteran has reported the existence of evidence 
which could serve to render a claim well grounded).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

The RO should attempt to contact the 
veteran and obtain the letters from the 
veteran's first wife and longtime friend 
mentioned in the NOD and Form 9.  All 
evidence obtained should be associated 
with the claims file. 


If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


